                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


In re: Benita Bennett                         ) Case No. 19-15511
                                              ) Chapter 13 Proceedings
       Debtor.                                ) Judge Arthur I. Harris

                    TRUSTEE’S OBJECTION TO DEBTORS’ MOTION
                      TO INCUR DEBT AND PURCHASE A VEHICILE

       Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing

Chapter 13 Trustee (“Trustee”) herein, by and through counsel, and hereby objects to the

Debtor’s motion to incur debt and purchase a vehicle (“the Debtor’s motion”). In support of her

objection the Trustee makes the following representations to the Court:

       1.      The Debtor has provided no documentation that any lender has approved the

Debtor for the credit necessary to complete the proposed purchase, or that said lender has

consented to being paid through the plan.

       2.      Given the recency of the filing and the proposed unsecured dividend of 0%, the

Trustee will not withdraw her objection to the motion until and unless the Debtor proves that her

current vehicle is unreliable.

       WHEREFORE your Trustee, being a proper party in interest, hereby moves this

Honorable Court to sustain her objection and deny the Debtor’s motion for the reasons cited.


                                            /S/ Philip D. Lamos
                                            PHILIP D. LAMOS (#0066844)
                                            Attorney for Lauren A. Helbling, Chapter 13 Trustee
                                            200 Public Square, Suite 3860
                                            Cleveland OH 44114-2321
                                            Phone: (216) 621-4268 Fax: (216) 621-4806
                                            13trustee@ch13cleve.com




19-15511-aih      Doc 17         FILED 09/12/19   ENTERED 09/12/19 07:11:29        Page 1 of 2
                               CERTIFICATE OF SERVICE

I certify that on September 12, 2019, a true and correct copy of the Trustee’s Objection was
served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

       Renee Heller, on behalf of Benita R. Bennett, Debtor at rhlegal@aol.com



                                           /S/ Philip D. Lamos
                                           PHILIP D. LAMOS (#0066844)
                                           Attorney for Lauren A. Helbling, Chapter 13 Trustee
                                           200 Public Square, Suite 3860
                                           Cleveland OH 44114-2321
                                           Phone: (216) 621-4268 Fax: (216) 621-4806
                                           13trustee@ch13cleve.com

PL:ac
9/12/19




19-15511-aih     Doc 17     FILED 09/12/19      ENTERED 09/12/19 07:11:29          Page 2 of 2
